Citation Nr: 0623703	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-06 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  He died in February 2000.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was before the Board in June 2004 at 
which time the Board remanded the issue on appeal for further 
development.  In June 2004, the Board granted the appellant's 
motion to advance her claim on the docket due to her 
declining health.  In March 2005, the Board denied the claim 
on the merits, and the appellant appealed this determination 
to the United States Court of Appeals for Veterans Claims 
(CAVC).  A February 2006 decision by the CAVC vacated the 
Board's decision, and remanded the claim for further 
development pursuant to the terms of a Joint Motion for 
Remand.


REMAND

The terms of the Joint Motion for Remand require that 
additional development, by obtaining a comprehensive medical 
opinion, is necessary prior to any further adjudication of 
the claim.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Arrangements should be made with the 
appropriate VA medical facility to 
obtain a medical opinion.  The claims 
folder must be made available to the 
physician for review and the report 
should reflect that such review is 
accomplished.  After review of all the 
evidence, the physician should be 
requested to provide opinion on the 
following questions:
      a) whether it is as least as likely 
as not (probability of 50% or greater) 
that any disease that is related to the 
veteran's active service, including 
schizophrenia or malaria, contributed 
substantially or materially to the 
veteran's death, combined to cause 
death, aided or lent assistance to the 
production of death, or had a material 
influence in accelerating death;
      b) whether it is as least as likely 
as not (probability of 50% or greater) 
that medications prescribed to treat 
service connected disability contributed 
substantially or materially to the 
veteran's death, combined to cause 
death, aided or lent assistance to the 
production of death, or had a material 
influence in accelerating death.

If disease related to the veteran's 
active service, including schizophrenia 
or malaria, or medications prescribed 
for treatment of service connected 
disability cannot be medically linked or 
attributed to contributing to the 
veteran's death, on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report;

2.  Thereafter, readjudicate the claim.  
If any benefit on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC) and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this issue.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


